EXHIBIT 10.1

March 8, 2006

 

InFocus Corporation
27700 SW Parkway
Wilsonville, OR 97070
Attn:  Roger Rowe, CFO

Re:                               Extension of Delivery of Annual Financial
Statements

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of October
25, 2004 (as amended to date, the “Credit Agreement”), by and among InFocus
Corporation, an Oregon corporation (“Borrower”), the lenders from time to time
signatory to the Credit Agreement (the “Lenders”) and Wells Fargo Foothill,
Inc., a California corporation, in its capacity as agent for the Lenders and
Bank Product Providers (in such capacity, “Agent”).  All capitalized terms used
in this letter without definition shall have the meanings assigned thereto in
the Credit Agreement.

Pursuant to the terms of items (f) and (h) of Schedule 5.3 to the Credit
Agreement, Borrower is to deliver to Agent its annual audited financial
statements and a Compliance Certificate with respect thereto, all as more fully
described in said Schedule 5.3, within 90 days after the end of Borrower’s
fiscal year.  Borrower has informed Agent that it is unable to deliver such
annual financial statement and accompanying Compliance Certificate for its
fiscal year ending December 31, 2005 (the “2005 Statement”) within such time
frame and has requested that Agent grant an extension thereof.  Agent hereby
agrees that an Event of Default shall not be deemed to have occurred as a result
of Borrower’s failure to deliver the 2005 Statement on or prior to March 31,
2006 so long as the 2005 Statement is delivered to Agent on or prior to May 31,
2006 and otherwise in accordance with Schedule 5.3 of the Credit Agreement;
provided, however, (i) any other Default or Event of Default arising from or
disclosed by the delivery to Agent of the 2005 Statement shall be deemed to have
arisen or disclosed, as the case may be, on March 31, 2006 and (ii) the
extension provided in this letter is conditioned on Borrower providing Agent,
promptly upon its request, with updates as to the status of, and other
information with respect to, all audits and investigations with respect to the
2005 Statement, all in form and content satisfactory to Agent.

Except as expressly set forth herein, nothing contained in this letter shall
diminish, prejudice or waive any of Agent’s or any Lender’s rights and remedies
under the Credit Agreement, any other Loan Document or applicable law, all of
which are hereby reserved.

This extension letter is a supplement to the Credit Agreement and a Loan
Document.

 

Very truly yours,

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation,

 

as Agent and as the sole Lender

 

 

 

 

 

/s/ Thomas Forbath

 

 

Thomas Forbath

 

Vice President

 

 

--------------------------------------------------------------------------------